           Case 7:21-mj-00865-UA Document 3 Filed 01/22/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X

 UNITED STATES OF AMERICA,                                                      CONSENT TO PROCEED BY VIDEO OR
                                                                                TELE CONFERENCE
                             -against-
                                                                                   -CR-     ( )( )

                                                                                   ~ I (Y)j ~(o5
Timothy Brockett
                                                Defendant(s).
-----------------------------------------------------------------X

Defendant Timothy Brockett                              hereby voluntarily consents to
participate in the following proceeding via ~ videoconferencing or 2_ teleconferencing:

 x       Initial Appearance Before a Judicial Officer

         Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
         Indictment Form)

 x       Bail/Detention Hearing

         Conference Before a Judicial Officer

     (Mr. Brockett authorized Benjamin Gold to electronically sign this form
     during a telephone call on January 22, 2021)



Defendant's Signature                                                Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 Timothy Brockett                                                     Benjamin Gold
Print Defendant's Name                                               Print Counsel's Name



This proceeding was conducted by reliable video or telephone conferencing technology.



Date
     Ia.;. /a-J
     I                                                                 ~J:.___
                                                                     l1:&. b-iAAi11d Et1age,U.S. Magistrate Judge
